Mr. Justice Dever delivered the opinion of the court. 5. Witnesses, § 144*—when evidence as to transaction with deceased agent of party to contract is inadmissible. Testimony as to ' a conversation had with a certain person, deceased at the time of trial, who at the time of the making of a certain contract and prior thereto was agent of one of the parties to such contract, held improperly admitted in a suit involving the construction and enforcement of the contract. 6. Appeal and error, § 1489*—when ' erroneous admission of evidence is harmless error. The erroneous admission of testimony as to a conversation with a deceased agent of one of the parties to a building and construction contract, in a suit to establish a mechanic’s lien, is harmless error where the evidence properly admitted is sufficient to sustain the judgment.